ACCEPTED
                                                                                           03-14-00682-CR
                                                                                                   6359607
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                       8/5/2015 9:14:41 AM
                                                                                         JEFFREY D. KYLE
                                No. 03-14-00682-CR                                                  CLERK


                                         IN THE
                                                                        FILED IN
                                                                 3rd COURT OF APPEALS
                               COURT OF APPEALS                      AUSTIN, TEXAS
                                                                 8/5/2015 9:14:41 AM
                           THIRD DISTRICT OF TEXAS                 JEFFREY D. KYLE
                                                                         Clerk

                                  AUSTIN, TEXAS

PETER EZEBUNWA                             §                            APPELLANT

VS.                                        §

THE STATE OF TEXAS                         §                              APPELLEE

           APPEAL FROM THE 427TH JUDICIAL DISTRICT COURT

                            TRAVIS COUNTY, TEXAS

                           CAUSE NO. D1-DC-10-206948

            STATE'S FIRST MOTION FOR EXTENSION OF TIME

TO THE HONORABLE COURT OF APPEALS:

      The State of Texas respectfully moves for an extension of the deadline for filing

the State’s brief and, in accordance with Texas Rules of Appellate Procedure 38.6 and

10.5(b), advises the Court as follows:

      (a) Appellant was placed on deferred adjudication probation for Possession of a

Controlled Substance. On October 10, 2014, the trial court revoked the appellant’s




                                           1
probation. The appellant filed his notice of appeal in the above cause on October 23,

2014. Appellant’s counsel filed a brief on July 6, 2015.

      (b)      The State’s brief is currently due on August 5, 2015.

      (c)      This request is that the deadline for filing the State’s brief be extended by

30 days.

      (d)      The number of previous extensions of time granted for submission of the

State’s brief is: none.

      (e)      The State relies upon the following facts to reasonably explain the need for

an extension of the deadline:

      1. During the period since this brief was filed, the attorney assigned to this case

            has been working on other pressing appellate matters and has not had sufficient

            time to prepare an adequate response to this brief.

      2. This request is not made for the purpose of delay, but to ensure that the Court

            has a proper State’s brief to aid in the just disposition of the above cause.




                                              2
      WHEREFORE, the State of Texas respectfully requests that the deadline for filing

the State’s brief be extended to September 4, 2015.

                                             Respectfully submitted,

                                             ROSEMARY LEHMBERG
                                             District Attorney
                                             Travis County, Texas




                                             ___________________________
                                             Angie Creasy
                                             Assistant District Attorney
                                             State Bar No. 24043613
                                             P.O. Box 1748
                                             Austin, Texas 78767
                                             (512) 854-9400
                                             Fax No. 854-4810
                                             Angie.Creasy@traviscountytx.gov
                                             AppellateTCDA@traviscountytx.gov




                                         3
              CERTIFICATE OF COMPLIANCE AND SERVICE

      I hereby certify that this motion contains 245 words, based upon the computer

program used to generate this motion and excluding words contained in those parts of

the motion that Texas Rule of Appellate Procedure 9.4(i) exempts from inclusion in

the word count, and that this motion is printed in a conventional, 14-point typeface.

      I further certify that, on the 5th day of August, 2015, a true and correct copy of

this motion was served, by U.S. mail, electronic mail, facsimile, or electronically

through the electronic filing manager, to the Appellant’s attorney, Amber Vazquez

Bode, Attorney at Law, 1004 West Avenue, Austin, Texas 78701,

amberv@lawyers.com.




                                                ___________________________
                                                Angie Creasy
                                                Assistant District Attorney




                                            4